UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 16, 2012 ActiveCare, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-53570 (Commission File Number) 87-0578125 (IRS Employer Identification No.) 5095 West 2100 South, Salt Lake City, Utah 84120 (Address of principal executive offices, Zip Code) Registrant's telephone number, including area code:(801) 974-9474 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 2.01 Completion of Acquisition or Disposition of Assets On November 16, 2012, ActiveCare, Inc., a Delaware corporation (“ActiveCare” or “Registrant”), entered into an Asset Purchase Agreement (the “Purchase Agreement”) finalizing the terms of its purchase of substantially all of the assets of Green Wire, LLC, and its related entities, Rapid Medical Response, LLC, Orbit Medical Response, LLC, Green Wire, LLC and Green Wire Outsourcing Corporation (collectively, “Green Wire”),a Utah limited liability company engaged in the business of providing medical response products and services to consumers and the operation of a call center relating to those products and services.The Purchase
